Citation Nr: 1812078	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-38 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied the Veteran's application to reopen a claim for entitlement to service connection for a low back disability.  In March 2011, the Board reopened the claim and remanded it for further evidentiary development.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge.   A transcript of that hearing has been added to the record. 

In November 2013, the Board remanded this issue for additional development.  

In a February 2016 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a November 2016 Order, the Court granted the Joint Motion and the case was returned to the Board.  

In March 2017, the Board remanded this issue for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran experienced a back injury in April 1962 while in-service and was hospitalized, he has a current diagnosis of lumbar stenosis, and a competent and credible medical opinion provides evidence of a relationship between his in-service injury and his current disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include lumbar stenosis, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) indicate that the Veteran suffered a severe back injury on duty in April 1962.  The STRs indicate that the Veteran was hospitalized after the injury for multiple days.  As the independent medical examiner noted in the January 2018 opinion, hospitalization for such injury is suggestive of a significant injury.  The Veteran's testimony at the January 2011 hearing further described how he had injured his back in-service.  The January 2018 independent medical examiner diagnosed the Veteran with a degenerative spine disorder, which was noted as lumbar stenosis.  The examiner opined that the Veteran's lumbar stenosis is more likely than not the result of the Veteran's back injury while on active duty.  The examiner noted the Veteran's history of a severe injury to his back in-service, post-service records indicating back problems over many years, and the lack of post-service arduous physical labor or other major trauma.  The examiner admitted that many elderly citizens develop spinal stenosis, but concluded that the Veteran's back injury at an early age was more likely than not the majority contributor to his lumbar spine disorders and disability from that.  Thus, service connection is warranted for a low back disability, to include lumbar stenosis.  


ORDER

Entitlement to service connection for a low back disability, to include the Veteran's lumbar stenosis, is granted.  


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


